Case 6:20-cv-00491-ADA Document 45-6 Filed 12/04/20 Page 1 of 2




             EXHIBIT C
12/3/2020              Case 6:20-cv-00491-ADA Document    45-6Search
                                                  Taxable Entity Filed  12/04/20 Page 2 of 2
                                                                     Results




    Taxable Entity Search
                      
                           Results
        1 matches found for the search string : WSOU Investments




        If you have questions about the search results, send an email to tax.help@cpa.texas.gov. or call 1-800-
       252-1386.
                                                 Franchise Tax Account Status
                                                        As of : 12/03/2020 12:42:24

       Results
         This page is valid for most business transactions but is not sufficient for filings with the Secretary
                                                      of State
        Name                           WSOU INVESTMENTS, LLC

        Taxpayers ID#                             32073004080

        Zip
                                                     WSOU INVESTMENTS, LLC
                                                  76701
                                Texas Taxpayer Number 32073004080

                                           Mailing Address 605 AUSTIN AVE STE 6 WACO, TX 76701-2050

               Right to Transact Business in Texas ACTIVE

                                        State of Formation DE

                      Effective SOS Registration Date 01/07/2020

                                 Texas SOS File Number 0803511650

                                 Registered Agent Name CAPITOL CORPORATE SERVICES, INC

                    Registered Office Street Address 206 E 9TH STREET, STE. 1300 AUSTIN, TX 78701




https://mycpa.cpa.state.tx.us/coa/coaSearchBtn                                                                     1/1
